247 Ga. 4 (1981)
273 S.E.2d 395
BROOKS
v.
BRAZIEL.
36884.
Supreme Court of Georgia.
Decided January 15, 1981.
*5 Karsman, Brooks, Painter & Callaway, Stanley Karsman, for appellant.
C. James McCallar, Jr., Owen J. Mullininx, David B. Poythress, for appellee.
UNDERCOFLER, Justice.
This is a cross-appeal to an expedited election contest decided on October 7, 1980. Braziel v. Brooks, 246 Ga. 530 (272 SE2d 73) (1980). Since the general election has already taken place, this appeal must be dismissed as moot.
Appeal dismissed. All the Justices concur. Gregory, J., not participating.